UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7430



ROD TURNER,

                                              Plaintiff - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-19)


Submitted:    March 30, 2005                 Decided:   April 8, 2005


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rod Turner, Appellant Pro Se. Donald Eldridge Jeffrey, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rod   Turner,   a   state    prisoner,   seeks     to   appeal   the

district court’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.     An appeal may not be taken from the final order

in a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Turner has not made the

requisite   showing.        Accordingly,     we   deny   the   motion    for   a

certificate of appealability and dismiss the appeal.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      DISMISSED




                                    - 2 -